
	

113 HR 4338 IH: Pipeline Modernization and Consumer Protection Act
U.S. House of Representatives
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4338
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2014
			Mr. Rangel (for himself and Ms. Norton) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 49, United States Code, to require gas pipeline facilities to accelerate the repair,
			 rehabilitation, and replacement of high-risk pipelines used in commerce,
			 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Pipeline Modernization and Consumer Protection Act.
		2.Replacement programs for high-risk natural gas pipelines
			(a)FindingsCongress finds that—
				(1)Federal requirements related to repairing pipeline leaks are limited to hazardous leaks, which are leaks that represent an existing or probable hazard to persons or property and
			 require immediate repair;
				(2)there are no Federal requirements to address slower or less hazardous leaks, which can allow the
			 leaks to persist unrepaired indefinitely;
				(3)in States without a standard definition and methodology for calculating unaccounted-for gas (the
			 difference between the amount of gas purchased by a utility and the amount
			 used or sold to customers), data inconsistencies may be pervasive and
			 these inconsistencies hinder the ability of regulators to monitor gas
			 system and utility performance;
				(4)the cost of leaked or otherwise unaccounted-for natural gas in the distribution system is typically
			 passed on to ratepayers without limitation as an accepted cost of service,
			 which removes financial incentive for utilities to minimize the leaks;
				(5)methane, the primary constituent of natural gas, is a greenhouse gas at least 20 times more potent
			 than carbon dioxide;
				(6)according to the Pipeline and Hazardous Materials Safety Administration, the United States natural
			 gas distribution system still includes 61,000 miles of bare steel pipe
			 without adequate corrosion protection and 32,000 miles of cast iron pipe,
			 which was installed beginning in the 1830s and can be prone to failure;
				(7)major recent pipeline explosions that led to human fatalities, including those in Austin, Texas,
			 Philadelphia, Pennsylvania, and Allentown, Pennsylvania, have been traced
			 to aging, leaking, and high-risk pipeline infrastructure;
				(8)natural gas distribution utilities may be discouraged from making capital expenditures for the
			 replacement of leaking and failure-prone pipelines because traditional
			 ratemaking structures may not allow for cost recovery on a timely basis;
			 and
				(9)according to the Pipeline and Hazardous Materials Safety Administration, the natural gas pipeline
			 replacement programs established as part of the ratemaking process in 27
			 States and the District of Columbia have played a vital role in enhancing
			 public safety by better ensuring the prompt rehabilitation, repair, or
			 replacement of high-risk natural gas distribution infrastructure.
				(b)Natural gas distribution companies
				(1)In generalChapter 601 of title 49, United States Code, is amended by inserting after section 60112 the
			 following:
					
						60112A.Replacement programs for high-risk natural gas pipelines
							(a)Definition of gas pipeline facilityIn this section, the term gas pipeline facility includes—
								(1)a distribution facility; and
								(2)a gas utility.
								(b)In generalEach operator of a gas pipeline facility shall, in accordance with an integrity management program
			 required under section 60109 of this title, if applicable, accelerate the
			 repair, rehabilitation, and replacement of gas piping or equipment that—
								(1)is leaking; or
								(2)may pose high risks of leaking, or may no longer be fit for service, because of—
									(A)inferior materials;
									(B)poor construction practices;
									(C)lack of maintenance; or
									(D)age.
									(c)Policy options
								(1)In generalIn complying with subsection (b), each State regulatory authority and each nonregulated gas utility
			 shall consider—
									(A)developing prioritized timelines to repair all leaks based on the severity of the leak, including
			 non-hazardous leaks, or replace identified leaking or high-risk piping or
			 equipment, including leaks identified as part of an integrity management
			 plan developed under section 192.1007 of title 49, Code of Federal
			 Regulations, if applicable;
									(B)adopting a cost-recovery program that includes—
										(i)replacement plans with targets and benchmarks for leaking or high-risk infrastructure replacement;
										(ii)consideration of the economic, safety, and environmental benefits of reduced gas leakage, including
			 consideration of reduced operation and maintenance costs and reduced costs
			 attributable to lost or unaccounted-for natural gas; and
										(iii)reporting on the reductions in lost or unaccounted-for gas as a result of pipeline replacements;
										(C)adopting a standard definition and methodology for calculating and reporting unaccounted-for gas to
			 improve data quality;
									(D)adopting limits on cost recovery for lost and unaccounted-for gas; and
									(E)requiring use of best available technology to detect gas leaks..
				(2)Technical and conforming amendmentThe table of sections for chapter 601 of title 49, United States Code, is amended by inserting
			 after the item relating to section 60112 the following:
					
						
							60112A. Replacement programs for high-risk natural gas pipelines..
				(c)Non-Binding guidelines for identifying and classifying high-Risk pipeline infrastructure
				(1)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Pipeline
			 and Hazardous Materials Safety Administration shall, after consultation
			 with State regulatory authorities, the Secretary of Energy, the
			 Administrator of the Environmental Protection Agency, the Federal Energy
			 Regulatory Commission, and other appropriate Federal agencies, and after
			 notice and opportunity for comment, issue non-binding guidelines
			 identifying best practices under section 60112A of title 49, United States
			 Code (as added by subsection (b)).
				(2)Preserving the integrity of actions already taken by state regulatory authoritiesIn formulating guidelines under paragraph (1), the Administrator of the Pipeline and Hazardous
			 Materials Safety Administration shall, to the extent practicable, preserve
			 the integrity of, and be guided by, actions already taken by State
			 regulatory authorities to ensure proper identification, classification,
			 and timely repair of high-risk pipeline infrastructure and leaks,
			 including actions taken after consideration of the standard under section
			 303(b)(6) of the Public Utility Regulatory Policies Act of 1978 (15 U.S.C.
			 3203(b)(6)).
				(3)Revision of guidelinesNot less frequently than once every 7 years, the Administrator of the Pipeline and Hazardous
			 Materials Safety Administration shall review and, as appropriate, revise
			 the guidelines issued under paragraph (1) to reflect changes in the
			 composition and safety performance of the pipeline infrastructure in the
			 United States.
				3.Data standardization
			(a)In generalNotwithstanding any other provision of law, not later than 1 year after the date of enactment of
			 this Act, the Administrator of the Pipeline and Hazardous Materials Safety
			 Administration and the heads of other applicable Federal agencies shall,
			 in consultation with State and local agencies under subsection (c), work
			 jointly to establish and publish forms that adopt a standard definition
			 and methodology for calculating and reporting unaccounted-for gas,
			 including, when possible, information on the causes of unaccounted-for gas
			 and the quantities associated with each cause, for use by applicable
			 Federal agencies to standardize the data collected on unaccounted-for gas.
			(b)AdministrationIn carrying out this section, the Administrator of the Pipeline and Hazardous Materials Safety
			 Administration and the heads of other applicable Federal agencies may—
				(1)establish an interagency working group; and
				(2)enter into a memorandum of understanding.
				(c)Consultation with state and local agenciesThe Administrator of the Pipeline and Hazardous Materials Safety Administration and the heads of
			 other applicable Federal agencies shall offer to work with State and local
			 regulatory authorities to adopt a standard definition and methodology for
			 calculating and reporting unaccounted-for gas to standardize the data
			 collected by Federal, State, and local governments.
			
